DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldenbourg (U.S. Patent No. 5,521,705).
As to claims 1 and 15, Oldenbourg discloses and shows in figure 3, an imaging device, comprising: 
a first polarizer (22”) configured to irradiate a body tissue (38”) with polarization light of a first polarization direction (inherently defined by a linear polarizer, also shown in figure 3) (col. 3, ll. 27-35; col. 7, ll. 45-47); 
a second polarizer that includes: 
a polarizing plate (42) (col. 7, ll. 47-49), and 
a liquid crystal variable wave plate (26”) configured to rotate beams of reflection light (the examiner notes that Oldenbourg shows a transmission based system, but discloses reflection is possible) (col. 4, ll. 30-37; col. 5, ll. 16-24; col. 7, ll. 42-45), 
wherein the reflection light is the polarization light reflected by the body tissue (col. 5, ll. 16-24, inherently the result in running the system of Oldenbourg in reflection mode), and 
the polarizing plate is configured to extract, from the rotated beams of the reflection light, a polarization component having a second polarization direction that intersects with the first polarization direction (explicitly shown in figure 3 via arrows of linear polarizers) (col. 7, ll. 45-52); 
circuitry (32” or 36”) configured to rotate (via voltage to each variable retarder) each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component while maintaining an intersection angle between the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component (via. the linear polarizer/analyzer) (col. 5, ll. 59-65; col. 6, ll. 54-61; col. 8, ll. 8-20); and 
an image sensor (16”) configured to generate an image signal of the body tissue based on the extracted polarization component and the rotation of each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component (col. 4, ll. 22-29; col. 8, ll. 52-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Casas (U.S. PGPub No. 2016/0299057 A1) in view of Ramella-Roman (U.S. PGPub No. 2018/0271430 A1).
As to claims 1 and 15, Casas discloses and shows in figures 1 and 2, an imaging device comprising: 
a first polarization polarizer (202) that irradiates a body tissue (210) with polarization light of a first polarization direction (more clearly shown in figure 1, as the result of going through cross polarizer 202, which can be linear as shown by the dark lines and disclosed) ([0023], ll. 1-4; [0034], ll. 1-6; [0035], ll. 5-18; [0038], ll. 15-16); 
a second polarization polarizer that includes: a polarizing plate (analyzer 203 which also inherently outputs a polarization direction) beams of reflection light, wherein ([0034], ll. 1-6; [0035], ll. 1-11; [0038], ll. 15-16); 
the reflection light is the polarization light reflected by the body tissue, ([0027], ll. 1-7)
the polarization plate is configured to extract, from the rotated beams (as modified in below) of the reflection light, a polarization component having a second polarization direction that intersects with the first polarization direction (clearly shown via polarizers in figure 1) ([0024]; [0025]; [0034], ll. 4-6,
a circuitry configured to rotate (disclosed but not explicitly shown) that rotates each of the first polarization direction of the polarized light and the second polarization direction of the extracted polarization component while maintaining an intersection angle between the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component (as disclosed the rotation is done is synchrony while maintaining the angle of rotation offset, explicitly shown in figure 1) ([0024]; [0025]; [0034], ll. 4-6); and 
an image sensor (imagining device 209 and digital processing device, disclosed but not shown, which is also cited against the computer system of instant claim 15) configured to generate an image signal of the body tissue based on the extracted polarization component and the rotation of each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component ([0006]; [0007], ll. 17-22; [0023], ll. 1-4; [0050]; the examiner notes ).
The subject matter of claims 1 and 15 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 15, therefore the method is inherent, in view of the above apparatus rejection.
Casas does not explicitly disclose the use of a liquid crystal variable wave plate configured to rotate beams of reflection light.
However, Ramella-Roman does disclose in ([0085], ll. 1-15) the use of liquid crystal retarders (i.e. waveplates) coupled with polarizers to allow efficient probing of a sample under test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas with the use of a liquid crystal variable wave plate configured to rotate beams of reflection light in order to provide the advantage of increased accuracy in using a variable system as taught by Ramella-Roman one can gain more details of the sample under test by allowing for an increased number of polarization states to be measured.  
As to claim 2, Casas discloses and shows in figures 1 and 2, an imaging device, wherein the first polarizer (202) is further configured to that polarizes at least part of illumination light emitted from a light source (204), in the first polarization direction (more clearly shown in figure 1), ([0035], ll. 3-11).
 	As to claim 3, Casas discloses an imaging device, wherein the intersection angle is in a range of 90°±2° (i.e. the separation angle in the black lines in figure 1 which are shown as 90 degrees offset from one another) ([0034]).
 	As to claim 4, Casas disclose an imaging device, wherein the circuitry is further configured to rotate the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component in synchronization with each other ([0034], ll. 4-6).
 	As to claim 5, Casas discloses an imaging device, wherein the image sensor is further configured to: generate a first image signal based on a specific state of each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component wherein the circuitry (again where the examiner is interpreting that implicitly circuity is present to control the motors in synchrony as disclosed) is further configured to rotate each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component in the specific state by a specific angle; and generate a second image signal based on the rotation of each of the first polarization direction of the polarization light and the second polarization direction of the extracted polarization component in the specific state by the specific angle ([0034], ll. 4-10).
 	As to claim 6, Casas discloses an imaging device, wherein the specific angle is in a range of 45°±22.5° ([0034], ll. 4-6, as disclosed the polarizers are rotated at 45 degree increments).
 	As to claim 7, Casas discloses an imaging device, wherein the circuitry is further configured to analyze each of the first image signal and the second image signal ([0034], 8-10; [0073] all of the image display requires some level of analysis to display).
	As to claim 12, Casas does not explicitly disclose an imaging device, wherein each of the first polarizer and the second polarizer further is configured to be attachable and detachable from the imaging device.
	However, the examiner takes Office Notice that optical benches are well-known in the art to align and maintain optical components relative to one another. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas where an imaging device, wherein each of the first polarizer and the second polarizer further is configured to be attachable and detachable from the imaging device in order to provide the advantage of expected results in using a common optical bench one can attach and detach components as needed (i.e. polarizers/cameras) to allow for easy alignment and servicing/replacement as needed.
 	As to claim 13, Casas discloses an imaging device, wherein the imaging device is configured as one of an endoscope or a microscope ([0006], ll. 1-6; [0047], ll. 1-2).
 	As to claim 14, Casas discloses an imaging device, wherein the circuitry is further configured to set the first polarization direction of the polarization light to be substantially parallel to the second polarization direction of the extracted polarization component ([0034], ll. 1-6, further as modified above via Ramella-Roman the polarization directions via the liquid crystal retarder can be said to be changed to “substantially parallel” in having the multiple outputs as already modified in, as such the modification also teaches the noted limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Ramella-Roman further  in view of Daisuke (JP 2008076324 where the examiner is providing citations on a machine translation provided hereinwith).
As to claim 8, Casas does disclose measuring multiple image signals from pixels (inherent in using a CCD, where the pixels inherently provide luminance information) ([0009]; [0034], ll. 7-11)
Casas in view of Ramella-Roman does not explicitly disclose an imaging device where the circuitry is further configured to calculate luminance differences between the plurality  of first pixel signals and the plurality of second pixel signals.
	However, Daisuke does disclose in (page 4, ll. 33-35 and ll. 45-46) the basic concept of measuring anisotropy of a sample by using a different measurement of light intensity images. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas in view of Ramella-Roman with an imaging device where the circuitry is further configured to calculate luminance differences between the plurality  of first pixel signals and the plurality of second pixel signals in order to provide the advantage of increased versatility in providing a anisotropic composite image of the sample under test for more details in addition the method as disclosed in Daisuke is known for removed a noise component from the image.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Ramella-Roman in view of Daisuke (JP 2008076324 where the examiner is providing citations on a machine translation provided hereinwith) further in view of Fukazawa et al. (U.S. PGPub No. 2011/0235038 A1).
As to claims 9 and 10, Casas in view of Ramella-Roman further in view of Daisuke fails to teach or disclose an imaging device according to claim 8, wherein the circuitry is further configured extract a  part having a luminance difference higher than a specific threshold and the part corresponds to the body tissue or wherein the analysis section generates an emphasis image in which the extracted part is emphasized.
However, Fukazawa does disclose in ([0070]) the concept of extracting a part (i.e. focus defect) and displaying it (i.e. emphasizing it as an image) when it exceeds a threshold value.  Further obviously this extraction method can be applied to tissue in the same manner as applied to defect analysis, as it is merely a function of the material worked upon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas in view of Ramella-Roman further in view of Daisuke wherein the circuitry is further configured extract a  part having a luminance difference higher than a specific threshold and the part corresponds to the body tissue or wherein the analysis section generates an emphasis image in which the extracted part is emphasized in order to provide the advantage of expected results in using a common thresholding technique one can isolate the desired sample information under test and extract it from undesired values as is well-known in the optical art, thus resulting in a more efficient and simple analysis of the desired information from the sample under test.
 	As to claim 11, Casas does not explicitly disclose an imaging device, wherein the circuitry is further configured to output the emphasis image as an intraoperative image.
	However, Casas does disclose in ([0011], ll. 1-6; [0023]; [0073]) the use of outputting emphasized images (i.e. ones with coordinates or annotations) and further discloses the use of measuring tissue samples.  Further obviously the system of Casas can be used in an intraoperative manner if desired, and applicant has failed to claim any structure or tie the intraoperative image to any structure that distinguishes the apparatus over the reference of record Casas.  Lastly the examiner notes for compact prosecution that even if applicant doesn’t agree with the obvious rationale, apparatus claims are limiting in defining what the apparatus is not what the apparatus does.  Please see MPEP 2114(II) and therefore could also be rejected without a rationale.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas with wherein the circuitry is further configured to output the emphasis image as an intraoperative image in order to provide the advantage of increased versatility in outputting an intraoperative image one can use the system for tissue measurements not only on slides but also via a probe on lifeform under test.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Walsh, Jr. et al. (U.S. Patent No. 7,289,211 B1) disclose in (col. 13, ll. 35-40) that it is well known to use liquid crystal retarders if desired.
Shribak et al. (U.S. PGPub No. 2005/0007591 A1) discloses in ([0016]) the basic concept of using liquid crystal waveplates with linear polarizers for sample analysis.
Zavislan et al. (U.S. PGPub No. 2014/0268149 A1) discloses in ([0040] the basic concept of using liquid crystal waveplates with polarizers to analyze tissues. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886